ON MOTION EOR REHEARING.
Ostrander, J.
A rehearing is denied, for the reason that the order of the court below extending the time in. which to settle a bill of exceptions was properly set aside. But in so far as the opinion limits the right of the court to at any time entertain a motion, supported by affidavits, after due notice to opposing counsel, to extend the time for settling exceptions, we think it should be modified. We are impressed that, in view of some former decisions of the court, a rule upon this subject should be announced only in the form of a rule to take effect in the future.
The opinion, therefore, will be considered as deciding only the precise question presented by relator’s motion.
Hooker, Moore, McAlvay, and Brooke, JJ., concurred.